The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1, 7, 13, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of US Patent 10,469,150 and claim 1-3 of US Patent 8,719,329.
Regarding claim 1, 7, 13, 19, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 1
‘150 patent Claim 1-3
‘329 patent Claim 1-3
A method comprising:
A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to execute a method for determining a 

selecting, by a receive end, a precoding matrix W from a codebook based on a reference signal from a transmit end, wherein the precoding matrix W is a product of a first matrix W1 and a second matrix W2, wherein
selecting, by a receive end of a wireless communication system, a precoding matrix W from a codebook based on a reference signal sent by a transmit end of the wireless communication system, wherein the precoding matrix W is a product of a matrix W1 and a matrix W2 wherein
selecting, by a receive end, a precoding matrix W from a codebook based on a reference signal sent by a transmit end, wherein the precoding matrix W is a product of a matrix W1 and a matrix W2 wherein


    PNG
    media_image1.png
    130
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    535
    media_image2.png
    Greyscale

wherein a quantity of candidate codebooks of the first codebook Ai is greater than or equal to a quanti

(claim 2-3) wherein all columns of the block matrix Xi are obtained by pairwisely successively calculating Kronecker products of N1 consecutive first vectors and N2 consecutive second vectors.  wherein N1 is greater than or equal to N2.
sending, by the receive end, precoding matrix indicator (PMI) corresponding to the precoding matrix W to the transmit end.
sending, by the receive end of the wireless communication system, a precoding matrix indicator (PMI) corresponding to the precoding matrix W to the transmit end of the wireless communication system, so that the transmit end of the wireless communication system obtains the precoding matrix W according to the PMI.
sending, by the receive end, a precoding matrix indicator (PMI) corresponding to the precoding matrix W to the transmit end, so that the transmit end obtains the precoding matrix W according to the PMI.


As can be seen by the claim comparison, claim(s) 1 of the instant application recites a substantially similar variation of claim(s) 1-3 of the ‘150 patent and claim(s) 1-3 of the ‘329 patent; thus the conflicting claims are not patentably distinct.
Similar independent claim(s) 7, 13, 19 recite substantially similar limitations and are thus also not patentably distinct.
In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Claim Objections
Claim 1 objected to because of the following informalities:  The claim recites “wherein 1 an index i”, which appears to contain an extraneous ‘1’.  Line 12 recites “sending, by the receive end, precoding matrix indicator” which appears to be missing an “a”.
Claim 7, 19 recites “wherein 1 an index i”, which appears to contain an extraneous ‘1’.
Claim 13 recites “wherein an index i is of the block matrix” which appears to contain an extraneous ‘is’.  
Claim 13, 19 recites “block matrix Xi greater than one” which appears to be missing an “is”.
Appropriate correction is required.
Allowable Subject Matter
Claim 2-6, 8-12, 14-18, 20-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any double patenting issues obviated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nam et al. (US 2013/0308715) discloses an apparatus and method for channel state information codeword construction for a cellular wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467